DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification recites “pressured-fitting device” three times. This term is misspelt, and should be spelt “pressure-fitting device”  
Appropriate correction is required.

Claim Objections
Claims 1–20 are objected to because of the following informalities:
Claim 1 recites “fluid storage” (ln. 5) without an article, where the indefinite article should be added.
Claim 4 recites “the interior space that collects said fluid pressurizer” (ln. 4). Although not strictly an objectionable use of language, the Office also notes that, for example, claim 2 was amended to replace “collect” with “contain” (ln. 5), which reflects more conventional English usage, and notifies Applicant here that they may wish to do the same in claim 4.
Claim 10 recites, “said access element (21, 22, 23) being provided with at least one of: male-female-type connections” (lns. 10–11). It is obvious from the passage that there is nothing more than the male-female type connections, and so “at least one of” is inappropriate. Applicant should simply amend the claim such that it suggests that the “access element is provided with at least one male-female-type connection.”
Claim 17 recites “access elements” without an article. However, antecedent basis has already been supplied for this term, and so the definite article should be employed.
Claim 18 and 19 each recite “pressured-fitting device,” which is grammatically incorrect and should be presented as “pressure-fitting device.”
For grammatical purposes, the term “part” in claim 20 should be struck.
Claims 2–9 and 11–16 are objected to due to dependency upon objected-to claims.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a generally parallelepiped form” (ln. 4). The term “generally” is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should strike the term “generally.”
Claim 12 recites, “wherein said access elements (21, 22, 23) present a respective actuation part (24)” (lns. 2–3). The passage renders the claim indefinite because it conflicts with the disclosure by collectively present a (one) respective actuation part. Applicant should amend this part to recite “each present.”
Claim 13 similarly recites, “wherein said access elements (21, 22, 23) present an actuation part (24),” and should also be amended to recite “each present.”
Claim 16 recites “similar general shape and similar dimensions” (last line). The terms “similar” and “general” are relative terms which renders the claim indefinite. The terms “similar” and “general” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant may either employ only the term “same,” or strike the entire clause.
Claim 18 recites, “wherein the tool comprises at least one of a pressured-fitting device or a magnetic attachment device.” The tool references claim 10, which at its end recites, “whereby said access elements (21, 22, 23) are adapted to be opened and closed without a tool.” Claim 18 conflicts with a proper understanding of the disclosure, which Applicant has misunderstood. The disclosure misleadingly recites, “an attachment device that does not require the use of a tool, such as for example a pressured-fitting device or a magnetic device” (pg. 9, lns. 7–10), but the devices refer to the attachment device, not the tool. Applicant should amend claim 18 to specify that it is the male-female-type connection of claim 10 of which the pressured-fitting device and magnetic device may be.
Claims 2–11, 14, 15, 17, 19, and 20 are rejected due to dependency upon rejected claims.

Allowable Subject Matter
Claims 1–20 would be allowable if rewritten or amended to overcome the objections, as well as the rejections under 35 U.S.C. 112(b), set forth in this Office action.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN J NORTON/Primary Examiner, Art Unit 3761